DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someya et al. [US 20140216576 A1, hereafter Someya].
As per Claim 1, Someya teaches an extreme ultraviolet light generation apparatus that generates plasma by irradiating a target substance with a pulse laser beam and generates extreme ultraviolet light from the plasma (See fig. 2), the extreme ultraviolet light generation apparatus comprising: 

a gas introduction pipe through which gas is introduced into the chamber (Para 7); 
a mass flow controller 55 configured to change a flow rate of the gas (Para 84); 
a discharge pump 53 configured to discharge the gas from the chamber; 
a pressure sensor 51 configured to monitor the pressure in the chamber; and 
a control unit 55 configured to control the mass flow controller based on the pressure measured by using the pressure sensor 51 (Para 84-88). 
Someya does not explicitly expressed the control unit being configured to control the mass flow controller to increase an increase ratio of the flow rate of the gas entering the chamber as the pressure acquired by the pressure sensor increases.
However Someya further disclosed that a flow rate of the gas containing hydrogen gas that flows through the first flow channel 201 may be adjusted by the gas control apparatus 55 controlling the diameter of the orifice portion 202 (Para 119).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the controller as claimed in order to produce an improved and cost-effective light generation apparatus.	
As per Claim 2 Someya teaches the extreme ultraviolet light generation apparatus according to claim 1, further comprising: a droplet generator configured to output a target into the chamber; and a container housing the droplet generator, wherein the droplet generator includes a temperature adjuster, and the container and the chamber communicate with each other (See fig. 2, Para 83).
As per Claim 4, Someya teaches the extreme ultraviolet light generation apparatus according to claim 1, wherein the target substance is tin, and the gas is hydrogen (Para 70).
As per Claim 5, Someya teaches the extreme ultraviolet light generation apparatus according to claim 1, wherein the control unit increases the flow rate of the gas at a first increase ratio when the pressure is between first pressure and second pressure higher than the first pressure, and 
increases the flow rate of the gas at a second increase ratio higher than the first increase ratio when the pressure is between the second pressure and a third pressure higher than the second pressure (Para 123, wherein the flow rate of the gas is adjustable depending on circumstances as desired).
As per Claims 6-8, Someya teaches the extreme ultraviolet light generation apparatus according to claim 1.
Someya does not explicitly teach wherein the control unit increases the increase ratio of the flow rate of the gas in accordance with a pressure function having a second order differential that is zero or positive.
However, Someya further disclosed Q represents a flow rate of the gas containing hydrogen gas that traverses the cylinder member 176, per unit of pressure (Pam.sup.3/s), P represents a pressure within the cylinder member 176 (Pa), and D represents an inner diameter of the cylinder member 176 (m) (Para 101, wherein the flow rate of the gas is controlled in accordance with the pressure sensed in the chamber).

As per Claim 9, Someya teaches the extreme ultraviolet light generation apparatus according to claim 1, further comprising a plurality of the mass flow controllers, wherein the control unit controls the mass flow controllers to increase an increase ratio of a total flow rate of the gas entering the chamber as the pressure acquired by the pressure sensor increases (Para 87).
As per Claim 10, Someya teaches the extreme ultraviolet light generation apparatus according to claim 1.
Someya does not explicitly teach wherein an initial increase ratio of the flow rate of the gas at start of introduction of the gas into the chamber is 0.05 slm/s to 1.0 slm/s inclusive.
However, Someya further disclosed Q represents a flow rate of the gas containing hydrogen gas that traverses the cylinder member 176, per unit of pressure (Pam.sup.3/s), P represents a pressure within the cylinder member 176 (Pa), and D represents an inner diameter of the cylinder member 176 (m) (Para 101, wherein the flow rate of the gas is controlled in accordance with the pressure sensed in the chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the controller as claimed in order to produce an improved and cost-effective light generation apparatus.
As per Claim 11, Someya teaches an electronic device manufacturing method comprising: generating extreme ultraviolet light by using the extreme ultraviolet light generation apparatus according to claim 1; outputting the extreme ultraviolet light to an exposure apparatus; and exposing a photosensitive substrate to the extreme ultraviolet light in the exposure apparatus to manufacture an electronic device (Para 5).
As per Claim 12, Someya teaches an extreme ultraviolet light generation apparatus that generates plasma by irradiating a target substance with a pulse laser beam and generates extreme ultraviolet light from the plasma (See fig. 2), the extreme ultraviolet light generation apparatus comprising: 
a chamber 2 housing a collector mirror 23 configured to condense the extreme ultraviolet light (Para 76 and 77); 
a gas introduction pipe through which gas is introduced into the chamber (Para 7); 
a mass flow controller 55 configured to change a flow rate of the gas (Para 84); 
a discharge pump 53 configured to discharge the gas from the chamber; 
Someya does not explicitly teach a timer configured to measure a time since start of introduction of the gas into the chamber; and a control unit configured to control the mass flow controller based on the time measured by using the timer, the control unit being configured to control the mass flow controller to increase an increase ratio of the flow rate of the gas entering the chamber as the time measured by using the timer elapses.
However, Someya further disclosed the flow rate of the gas containing hydrogen gas passing through the first flow channel 201 may be adjusted in accordance with 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the controller as claimed in order to produce an improved and cost-effective light generation apparatus.
As per Claim 14, Someya teaches the extreme ultraviolet light generation apparatus according to claim 12.
Someya does not explicitly expressed wherein the control unit increases the flow rate of the gas at a first increase ratio when the time is between a first time and a second time later than the first time, and increases the flow rate of the gas at a second increase ratio higher than the first increase ratio when the time is between the second time and a third time later than the second time.
However, Someya further disclosed the flow rate of the gas containing hydrogen gas passing through the first flow channel 201 may be adjusted in accordance with periodic operations of the EUV light generation apparatus 1. The flow rate of the gas containing hydrogen gas can be controlled in this manner, making it possible to use an appropriate amount of gas, and the running costs may be reduced as a result (Para 123).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the controller as claimed in order to produce an improved and cost-effective light generation apparatus.
As per Claims 15-17, Someya teaches the extreme ultraviolet light generation apparatus according to claim 12.
Someya does not explicitly expressed wherein the control unit increases the increase ratio of the flow rate of the gas in accordance with a time function having a second order differential that is zero or positive; wherein the control unit increases the increase ratio of the flow rate of the gas in accordance with a time linear function.; and wherein the control unit increases the increase ratio of the flow rate of the gas at stages of three change steps or more.
However, Someya further disclosed Q represents a flow rate of the gas containing hydrogen gas that traverses the cylinder member 176, per unit of pressure (Pam.sup.3/s), P represents a pressure within the cylinder member 176 (Pa), and D represents an inner diameter of the cylinder member 176 (m) (Para 101 and 123, wherein the flow rate of the gas is controlled in accordance with the pressure sensed in the chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the controller as claimed in order to produce an improved and cost-effective light generation apparatus.
As per Claim 18, Someya teaches the extreme ultraviolet light generation apparatus according to claim 12, further comprising a plurality of the mass flow controllers, wherein the control unit controls the mass flow controllers to increase an increase ratio of a total flow rate of the gas entering the chamber as the time measured by the timer elapses (Para 119 and 123).
As per Claim 19, Someya teaches the extreme ultraviolet light generation apparatus according to claim 12.
Someya does not explicitly teach wherein an initial increase ratio of the flow rate of the gas at the start of introduction of the gas into the chamber is 0.05 slm/s to 1.0 slm/s inclusive.
However, Someya further disclosed Q represents a flow rate of the gas containing hydrogen gas that traverses the cylinder member 176, per unit of pressure (Pam.sup.3/s), P represents a pressure within the cylinder member 176 (Pa), and D represents an inner diameter of the cylinder member 176 (m) (Para 101, wherein the flow rate of the gas is controlled in accordance with the pressure sensed in the chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the controller as claimed in order to produce an improved and cost-effective light generation apparatus.
As per Claim 20, Someya teaches an electronic device manufacturing method comprising: generating extreme ultraviolet light by using the extreme ultraviolet light generation apparatus according to claim 12; outputting the extreme ultraviolet light to an exposure apparatus; and exposing a photosensitive substrate to the extreme ultraviolet light in the exposure apparatus to manufacture an electronic device (Para 5).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someya as applied in claim 1 and 12 above, in view of Bykanov et al. [US 20090154642 A1, hereafter Bykanov].
As per Claims 3 and 13, Someya teaches the extreme ultraviolet light generation apparatus according to claim 1.
Someya does not explicitly teach wherein a temperature of the gas is equal to or lower than 16° C.
Bykanov teaches Addition of fresh gas to the chamber 26 via gas source 222 and/or removal of gas via pump 224 from the chamber 26 may be performed to remove heat and thereby control the temperature within the chamber 26 (Para 86).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the temperature controlling method as claimed in order to produce an improved and cost-effective light generation apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882